Citation Nr: 1544858	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease with angina, S/P cardiac catheterization, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service.

2.  Type II diabetes mellitus did not manifest in service or within a year of service discharge, and the competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed type II diabetes mellitus and his military service.

3.  Coronary artery disease with angina, S/P cardiac catheterization, did not manifest in service or within a year of service discharge, and the competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed coronary artery disease with angina, S/P cardiac catheterization, and his military service.





	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for coronary artery disease with angina, S/P cardiac catheterization, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for type II diabetes mellitus and for coronary artery disease with angina, S/P cardiac catheterization.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claims has been consistent with the provisions of the VCAA and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by an October 2012 letter.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his service-connection claims for the disabilities of type II diabetes mellitus and coronary artery disease with angina.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a disease or symptoms listed in §§ 3.309, 3.313, 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence that the Veteran suffered symptoms of his current type II diabetes mellitus or current coronary artery disease with angina during service or that the disabilities manifested within one year of his discharge from service in April 1970.  Because no in-service injury or disease has been established, the second element of McClendon is not met, and a VA examination is not required.

The Board further finds that there is sufficient evidence to decide the claims.  The evidence of record includes statements of the Veteran, private treatment records, VA treatment records, service treatment records, and service personnel records.  Under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA.

Legal criteria of service connection, generally

Service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after military separation, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Cardiovascular-renal disease and diabetes mellitus are among the listed chronic diseases as to which this presumption applies and have a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  For the listed chronic conditions, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Presumed service connection based on herbicide exposure

A claimant having active military, naval, or air service in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The presumption of service connection applies to certain disorders listed under 39 C.F.R. § 3.309(e).  These diseases include type II diabetes mellitus and ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2015).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam era.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 5.a.  The Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans who served at the fenced-in perimeter of Thailand military bases under specific conditions.  Id.  The presumption of exposure to herbicides determined on a factual basis for service in Thailand "only extends to veterans who served at one of the listed U.S. Air Force bases and in the capacity of a dog handler or security personnel."  Id.

Analysis

The Veteran seeks service connection for his claimed disabilities on the basis of his alleged exposure to herbicides while stationed at the Royal Thai Air Force bases of Takhli and U-Tapao.  See Veteran's statement of August 2013.  He states that he "worked around aircraft, serving flight lunches to air crews that were flying in and out of the base, to include trips to and from Vietnam."  Id.  His representative argues on his behalf that "not only is it possible the Veteran was exposed to herbicides while travelling to and from the flight line (or travelling to and from the base when off duty), it is also possible that he actually entered aircraft that were being utilized to spray Agent Orange in Vietnam to deliver meals to the crew."  Id.

The Board notes a service personnel record containing, under the heading of "Combat," the entry: "Vietnam Air Offensive-Phase II, (1BSS), 12 Jan 68 to 31 Mar 68, AFM 900-3//."  A preponderance of the evidence indicates, however, that the Veteran was not present in Vietnam. The Veteran does not allege that he was ever present in Vietnam.  No evidence of Vietnam service was provided in response to the October 2012 VCCA letter asking the Veteran for any evidence that he had been physically within the country of Vietnam or its inland waterways between January 9, 1962 and May 7, 1975.  Furthermore, in November 2012, the response to the RO's Personal Information Exchange Request (PIES) O34 was "we are unable to determine whether or not this Veteran served in the Republic of Vietnam."  See VA memo of December 2012.  Therefore the Board finds that the Veteran is not entitled to a presumption of exposure to herbicides based on presence in Vietnam.

The Veteran did perform military service in Thailand.  A service personnel record indicates that the Veteran was assigned as a cook while stationed at U-Tapao and Taklhi airbases in Thailand in 1968.  See Veteran's filing of October 2014.  These bases are among those listed in the M21-1MR memorandum relating to herbicide use in Thailand during the Vietnam era.  A service treatment record of May 1969 also refers to the Veteran as a "Food Handler (In Flight)."

No evidence suggests, however, that the Veteran had the assignment of an Air Force security policeman, security patrol dog handler, or member of a security police squadron while in Thailand.  These are the only occupations to which a presumption of exposure to herbicides may apply.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 5.a.  Thus, the Veteran is not entitled to service connection for the claimed disabilities on the basis of a presumed exposure to herbicides in Thailand.  The Veteran was not present in any capacity in Vietnam and did not have a military specialty that placed him at or near the perimeter of a base while on active duty in Thailand.  By a preponderance of the evidence, exposure to herbicides cannot be presumed.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The fact that a diagnosed condition is not on the list of enumerated disabilities for which a presumption of service connection applies does not preclude direct service connection with proof of actual or direct causation.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) a nexus between the current disability and the in-service injury.  See Hickson, supra.

With respect to Hickson element (1), current disability, the competent medical evidence of record demonstrates that the Veteran has been diagnosed with "type 2 DM" and "coronary/stent 2001, 2009."  See VA Form 21-0960A-1, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire of April 2012.  Accordingly, element (1) of Hickson is satisfied as to both issues on appeal.

With respect to Hickson element (2), an in-service incurrence of a disease or injury, the Veteran contends that he was exposed to Agent Orange during military service while stationed in Thailand.  See Veteran's notice of disagreement of January 2013.  The Veteran states that, as a cook, he served lunches to crews that flew from Thailand to Vietnam.  He maintains that, in this capacity, he "was around all types of planes that flew in and out of the base."  See Veteran's statement of October 2012.

The Veteran's service treatment records do not record any treatment or diagnosis of type II diabetes mellitus or of a heart condition.  The Veteran's separation examination of March 1970 noted "nasal congestion since 1969, treated with antihistamines."  In addition, the notation "claims low B.P., orthostatic hypotension, mild" appears on a service treatment record of June 1966.


In October 2012, in response to the Veteran's contentions regarding herbicide exposure, the RO associated with the Veteran's claims folder a copy of a memorandum addressing herbicide use in Thailand during the Vietnam era.  The memorandum references a report from Project CHECO (Contemporary Historical Examination of Current Operations), which addressed the use of herbicides in Southeast Asia.  The report found that no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  While tactical herbicides were not used on allied bases in Thailand, there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters, according to the report.  Therefore, if a veteran's military occupational specialty or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum also states that there is no presumption of "secondary exposure" based on being near, or working on, aircraft that flew over Vietnam or on handling equipment once used in Vietnam.  See VA Compensation Service memorandum, associated with the Veteran's claim's file in October 2012.

The Veteran argues that VA should request that the U.S. Army and Joint Services Records Research Center (JSRRC) or the Air Force Historical Research Agency to determine whether any aircraft flying missions from Takhli or U-Tapao sprayed Agent Orange while the Veteran was assigned there.  The Board does not consider such a request to be warranted under the facts of this case.  Upon review of the record, the Board finds that the Veteran's claim of exposure to herbicides during active duty service clearly lacks merit.  His specialty as a cook serving flight crews does not indicate exposure to Agent Orange.  There is no presumption of secondary exposure to herbicides based on contact with aircraft used to spray defoliant, and there is nothing in the record to support the Veteran's contentions that he was actually exposed to herbicides through his duties as a cook.

The Board finds that the objective evidence in this case, including the memorandum from the Compensation Service, is more persuasive and probative regarding any potential herbicide exposure.  It is a claimant's responsibility to support a claim of entitlement to VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Board has considered the Veteran's statements as to his exposure to herbicides while in Thailand, but the remainder of the record, which is devoid of any indication that the Veteran was actually exposed to herbicides, is more persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that, while VA cannot ignore a claimant's testimony simply because the claimant is an interested party, personal interest may affect the credibility of the evidence).

In the absence of an in-service disease or injury, Hickson element (2) is not met, and the Veteran's claims fail on this basis.  The preponderance of the evidence is against a finding of service connection for any disability as directly due to herbicide exposure.

For the sake of completeness, the Board will briefly discuss nexus, the third element of the Hickson standard.  There is no competent evidence of record establishing a causal relationship between the Veteran's currently diagnosed type II diabetes mellitus and coronary artery disease with angina, S/P cardiac catheterization and his period of active service.  In the absence of an in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

To the extent that the Veteran is contending that his disabilities are related to his military service, he is not competent to determine the etiology of a non-obvious condition such as type II diabetes mellitus and coronary artery disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Such evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  In the absence of evidence indicating that the Veteran has the medical training to render a medical opinion as to his particular disabilities, the Board must find that his contentions with regard to the cause of his type II diabetes mellitus and coronary artery disease to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for type II diabetes mellitus and coronary artery disease on a presumptive basis as chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  There is no evidence that the Veteran's current disabilities manifested in service or to a compensable degree within a year from the Veteran's separation from service.  The Veteran's health was normal at the March 1970 separation examination, and there is no lay or medical evidence of heart disease or diabetes until decades after the Veteran's discharge from service.  Therefore, service connection for the claimed conditions on a presumptive basis as chronic diseases, or a continuity of symptomatology, is not warranted.

The Veteran's service records are negative for any findings or symptoms of the disabilities.  The record contains no competent medical evidence in support of the claims.  The clear weight of the evidence indicates no link between the Veteran's claimed disabilities and a disease or injury of active duty service.  The Board must conclude that the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

2.  Entitlement to service connection for coronary artery disease with angina, S/P cardiac catheterization, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


